Citation Nr: 0425812	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-06 800	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

C. Hancock, Counsel
INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active duty from October 1943 to March 1946.  He died in 
April 2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona which also denied eligibility for 
Dependents' Educational Assistance benefits.  In a document 
dated in December 2002 the appellant withdrew her claim for 
such benefits.  In December 2002 a hearing was held before a 
hearing officer at the RO.  


FINDINGS OF FACT

1.  The veteran died in April 2001 at the age of 85; 
metastatic lung cancer was certified as the immediate cause 
of his death.  

2.  During his lifetime, the veteran had not established 
service connection for any disability.

3.  Lung cancer was not manifested in service or in the first 
postservice year; the veteran is not shown to have been a 
radiation exposed veteran; and the veteran's lung cancer is 
not shown to have been related to his service.

4.  The veteran's death was not caused by a service-connected 
disability, and service-connected disability did not 
materially contribute to cause or hasten his death.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  

Well-groundedness is not an issue; this matter has been 
addressed on the merits.  The appellant was notified why her 
claim was denied in the April 2002 rating decision and in a 
February 2003 statement of the case (SOC).  The SOC informed 
her of pertinent VCAA regulations.  A January 2002 letter 
(before the decision appealed), while not specifically 
mentioning "VCAA," informed the appellant of what evidence 
was needed to establish service connection for the cause of 
the veteran's death, and of her and VA's respective 
responsibilities in claims development.  While the letter 
advised her that she should submit additional evidence in 
support of her claim within 30 days, it also advised her that 
evidence received within a year would be considered.  
Everything submitted by the appellant to date has been 
accepted for the record, and considered.  

As to notice content (and specifically that she should submit 
everything pertinent), the letter advised the appellant what 
type of evidence (to include dates, places and circumstances 
of the veteran's exposure to ionizing radiation in service) 
was needed to establish service connection (and by inference 
what she should submit).  The February 2003 SOC, at page 3, 
advised her to "provide any evidence in [her] possession 
that pertains" to her claim.  She has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained medical 
records pertaining to the veteran's period of service 
(including his entrance and separation examination reports) 
and postservice VA and private medical records.  The 
appellant has not identified any pertinent records 
outstanding.  Regarding any further verification of radiation 
exposure, development of the evidence in that matter will be 
addressed in the analysis below.  VA's duties to assist, 
including those mandated by the VCAA, are met.

Factual Basis

The appellant's son contends that the veteran's death was 
caused by his being exposed to radiation in both Hiroshima 
and Nagasaki, Japan following atomic bombing of those cities 
in August 1945.  See page 11 of December 2002 hearing 
transcript (hearing transcript).  It is alleged that he 
served with the Army during its occupation of Japan and was 
on a troop train in Hiroshima 4 days after the bomb was 
dropped on that city.  

During his lifetime the veteran had not established service 
connection for any disability.  

Review of the veteran's August 1943 induction examination and 
March 1946 separation examination makes no mention of any 
lung-related complaints, including cancer.  

A July 2000 VA progress note shows that a lung field mass was 
observed, noted to be probably malignant.  Probable cancer of 
the lung was diagnosed.  

An August 2000 private history and physical examination 
report reveals that the veteran has a small cell carcinoma of 
the left lung.  He gave a history of being exposed to 
radiation during World War II, on a troop train that went 
through the Hiroshima area 4 days after the atom bomb was 
dropped on that city [on August 6, 1945].  Small cell 
carcinoma of the left lung was diagnosed.  An October 2000 
private history and physical examination report, completed by 
the same physician who examined the veteran in August 2000, 
contains essentially similar findings.  

A photocopy of a letter dated in March 2001, from a "senior 
scientist" at the Radiation Effects Research Foundation, 
notes that the scientist indicated that he had "no doubt" 
that the veteran had been in Hiroshima while in the military 
and shortly after the war ended.  He added that 15 years 
earlier the veteran had given him some photographs of the 
[Hiroshima] destruction and told him of his being there.  The 
scientist provided photocopies of the photographs allegedly 
given him by the veteran; these have been associated with the 
record.  

A Certificate of Death, dated in April 2001, shows that 
metastatic lung cancer was certified as the immediate cause 
of the veteran's death.  He died in a hospice.  

A history of the "38th Bomb Group," associated with the 
claims folder by the RO, shows, in pertinent part, that the 
38th Bombardment Group [to which the veteran was assigned, 
see Army of the United States, Separation Qualification 
Record] was stationed in Okinawa until November 1945, then 
was transferred to Itazuke, Japan .  It is not shown to have 
been stationed in or near Hiroshima or Nagasaki.  
Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The law provides that 
service connection will be granted for a disease or 
disability if it is shown that the veteran suffered from such 
disease or disability and that it resulted from an injury 
suffered or disease contracted in line of duty, or from 
aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for lung cancer (as a chronic disease) may 
be granted on a presumptive basis if it is manifested to a 
compensable degree in the veteran's first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307, 3.309.  Service 
connection may also  be presumed for certain diseases 
specific to radiation exposed veterans.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. §§ 3.307, 3.309.  Lung cancer is among 
these diseases.  See 38 C.F.R. § 3.309(d)(2).  Lung cancer is 
also a listed radiogenic disease under 38 C.F.R. § 3.311; and 
if the veteran was a radiation exposed veteran, certain 
development would be mandated.

Analysis

The certified cause of the veteran's death was metastatic 
lung cancer.  There is no competent evidence that lung cancer 
was manifested in service, so as to establish direct service 
connection, based on onset or aggravation of that disease in 
service.  Likewise, there is no evidence whatsoever that lung 
cancer was manifested in the first postservice year.  
Consequently, service connection based on presumptions 
afforded for certain chronic diseases is also not warranted.  
No doctor has opined that the veteran's death-causing lung 
cancer was related to his service.  Postservice medical 
records noting the lung cancer dated, at the earliest, more 
than 50 years after service provide no support for there 
being a nexus between the death-causing lung cancer and 
service.  

The appellant's theory of entitlement is that the veteran's 
death-causing lung cancer is due to his exposure to radiation 
while serving in Japan.  She alleges that the veteran was in 
Hiroshima (passing through in a troop train 4 days after it 
was bombed) and Nagasaki shortly after those cities were 
bombed.  She asserts that photocopies of photographs from 
Japan shortly after the war and a statement from a "senior 
scientist" at the Radiation Effects Research Foundation 
establish the veteran's presence in Hiroshima and Nagasaki.

As lung cancer is both a listed disease specific to radiation 
exposed veterans and a listed radiogenic disease, service 
connection may be established either under 38 C.F.R. § 3.309 
(d) or under 38 C.F.R. § 3.311 (which would require further 
development, including obtaining exposure dose estimates and 
a medical opinion.  Under either regulation, however, the 
analysis begins with a determination of whether or not the 
veteran was a radiation exposed veteran.  Of the various ways 
of establishing radiation exposure (outlined in 38 C.F.R. 
§ 3.309 (d)(3)) the only one pertinent here (as the veteran 
was not a prisoner of war) is participation in the occupation 
of Hiroshima and Nagasaki.  Occupation of Hiroshima and 
Nagasaki is defined by regulation (also 38 C.F.R. 
§ 3.309(d)), and means official military duties within 10 
miles of those cities.   

Official records establish that the veteran's unit was 
stationed on Okinawa from July 1945 until November 1945, when 
it was transferred to Itazuke Japan.  There is nothing in the 
record showing the veteran had any official military duties 
within a 10 mile radius of either Hiroshima or Nagasaki.  
Copies of photographs of the Japanese countryside allegedly 
showing the aftereffects of the atom-bombing of Hiroshima and 
Nagasaki, whether submitted by the appellant or through a 
"senior scientist" at a Foundation do not serve to 
establish that the veteran had official duties within a 10 
mile radius of either city.  The allegation of the appellant 
that the veteran was on a troop train passing through 
Hiroshima 4 days after that city was bombed is inconsistent 
with established historical facts, and may be dismissed 
without further attempts at verification.  Hiroshima was 
bombed on August 6, 1945 (and 4 days later would have been 
August 10, 1945).  Japan's surrender was announced on August 
15, 1945; and the formal surrender was September 2, 1945.  
The 38th "Bomb Group History" establishes that the veteran's 
unit was not in Japan until months after the alleged date of 
his presence in Hiroshima.  There is no official record that 
supports the appellant's claim that the veteran was in either 
Hiroshima or Nagasaki, or that he is a radiation exposed 
veteran.   Consequently, the presumptive provisions of 
38 C.F.R. §§ 3.309, 3.311 do not apply.   

As the veteran had not established service connection for any 
disability, there is no basis for finding that service-
connected disability materially contributed to cause or 
hasten his death.  Accordingly, service connection for the 
cause of the veteran's death is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



